DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the weighted execution sequence” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  However, claim 10 appears to be dependent upon claim 9 and has been treated as such.  Affirmation of this is required by the appropriate amendment.

Claim 17 recites the limitation “the weighted execution sequence” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  However, claim 17 appears to be dependent upon claim 16 and has been treated as such.  Affirmation of this is required by the appropriate amendment.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Pub. No. 2018/0005415).
Re claim 1: Wang et al. disclose a processor (i.e., “data processing device 160”, Paragraph [0029]), comprising:
one or more circuits (i.e., “data processing device 160 may be implemented by a hardware, a software, or a combination of software and hardware. In some embodiments, the modules may by implemented by a hardware circuit of a programmable hardware device”, Paragraph [0059]) to reconstruct an image (i.e., “reconstructing an image”, Paragraph [0061]) based, at least in part, upon two or more reconstruction algorithms (See for example, “the first image and the second image may be reconstructed based on a different image reconstruction technique. For example, the first image may be reconstructed based on the filtered back projection algorithm (FBP) and the second image may be reconstructed based on the algebraic reconstruction algorithm (ART)”, Paragraph [0065]; and “a third image may be generated based on the first image and the second image”, Paragraphs [0069] and [0070]).

Re claim 8: Wang et al. disclose a method (i.e., “method for reconstructing an image”, Abstract), comprising:
causing a processor (i.e., “data processing device 160”, Paragraph [0059]) to reconstruct an image (i.e., “reconstructing an image”, Paragraph [0061]) based, at least in part, upon two or more reconstruction algorithms (See for example, “the first image and the second image may be reconstructed based on a different image reconstruction technique. For example, the first image may be reconstructed based on the filtered back projection algorithm (FBP) and the second image may be reconstructed based on the algebraic reconstruction algorithm (ART)”, Paragraph [0065]; and “a third image may be generated based on the first image and the second image”, Paragraphs [0069] and [0070]).

Re claim 15: Wang et al. disclose a system (i.e., “imaging system 100”, Paragraph [0029]), comprising:
one or more processors (i.e., “data processing device 160”, Paragraph [0059]) to reconstruct an image (i.e., “reconstructing an image”, Paragraph [0061]) based, at least in part, upon two or more reconstruction algorithms (See for example, “the first image and the second image may be reconstructed based on a different image reconstruction technique. For example, the first image may be reconstructed based on the filtered back projection algorithm (FBP) and the second image may be reconstructed based on the algebraic reconstruction algorithm (ART)”, Paragraph [0065]; and “a third image may be generated based on the first image and the second image”, Paragraphs [0069] and [0070]); and
memory for storing parameters for the one or more processors (i.e., “Storage device 180 may be a hierarchical database, a network database, a relational database, or the like, or a combination thereof. Storage device 180 may store the operational parameters related with imaging system 100”, Paragraph [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Shi et al. (U.S. Pub. No. 2013/0101190).  The teachings of Wang et al. have been discussed above.
As to claims 2, 9 and 16, Wang et al. does not explicitly disclose wherein the two or more reconstruction algorithms are executed using a weighted execution sequence.
Shi et al. teaches the two or more reconstruction algorithms are executed using a weighted execution sequence (i.e., “other iterative reconstruction techniques such as SART, ART and SIRT are optionally weighted by a predetermined combination weight”, Paragraph [0035]).
Wang et al. and Shi et al. are combinable because they are from the field of digital image processing for medical image reconstruction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating two or more reconstruction algorithms are executed using a weighted execution sequence.
The suggestion/motivation for doing so would have been to suppress noise and reduce artifacts during image reconstruction.
Therefore, it would have been obvious to combine Shi et al. with Wang et al. to obtain the invention as specified in claims 2, 9 and 16.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Shi et al. as applied to claim 2 above, and further in view of Tung et al. (U.S. Pub. No. 2017/0206680).  The teachings of Wang et al. and Shi et al. have been discussed above.
As to claims 3, 10 and 17, as best understood, Shi et al. teaches an execution sequence corresponds to an execution order of the two or more reconstruction algorithms (i.e., “steps S110 and S120 are iterated for a predetermined number of times”, Paragraph [0036]).
However, Wang et al. and Shi et al. do not explicitly disclose wherein a weight of the weighted execution sequence corresponds to a number of iterations.
Tung et al. teaches a weight of the weighted execution sequence corresponds to a number of iterations (i.e., “Route 2 808 is based on patient demographics, i.e. the patient’s weight, and a preliminary CT map to recommend number of iterations of a reconstruction algorithm”, Paragraph [0046]).
Wang et al., Shi et al. and Tung et al. are combinable because they are from the field of digital image processing for medical image reconstruction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Wang et al. and Shi et al. by incorporating the weight of the weighted execution sequence corresponds to a number of iterations.
The suggestion/motivation for doing so would have been to suppress noise and reduce artifacts during image reconstruction, and to deliver personalized optimal image quality.
Therefore, it would have been obvious to combine Tung et al. with Wang et al. and Shi et al. to obtain the invention as specified in claims 3, 10 and 17.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Tung et al. (U.S. Pub. No. 2017/0206680).  The teachings of Wang et al. have been discussed above.
As to claims 4, 11 and 18, Wang et al. does not explicitly disclose wherein the two or more reconstruction algorithms are selected from a plurality of reconstruction algorithms based, at least in part, on one or more of image data characteristics, reconstruction algorithm characteristics, patient characteristics, or processing parameters.
Tung et al. teaches the two or more reconstruction algorithms are selected from a plurality of reconstruction algorithms based, at least in part, on one or more of image data characteristics, reconstruction algorithm characteristics, patient characteristics, or processing parameters (i.e., “the iRecon system 208 offers the technician a plurality of reconstruction parameters/options or routes to the desired reconstruction goal. The iRecon system 208 includes scan specific data from the database system 4 that is used by the AI engine 6 to recommend reconstruction parameters, i.e. a route to the reconstruction goal and optional alternate routes if applicable. The data contained in the iRecon system 208 is fit to the patient with different types of data such as patient medical history, patient details, type of scan, scan specifics, and technician preferences”, Paragraph [0026]).
Wang et al. and Tung et al. are combinable because they are from the field of digital image processing for medical image reconstruction.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating the two or more reconstruction algorithms are selected from a plurality of reconstruction algorithms based, at least in part, on one or more of image data characteristics, reconstruction algorithm characteristics, patient characteristics, or processing parameters.
The suggestion/motivation for doing so would have been to deliver personalized optimal image quality.
Therefore, it would have been obvious to combine Tung et al. with Wang et al. to obtain the invention as specified in claims 4, 11 and 18.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Zhang et al. (U.S. Pub. No. 2020/0388058).  The teachings of Wang et al. have been discussed above.
As to claims 5 and 19, Wang et al. does not explicitly disclose wherein the one or more circuits cause a neural network to select the two or more reconstruction algorithms based, at least in part, on a determination that respective figures of merit for the two or more reconstruction algorithms exceed a threshold.
Zhang et al. teaches the one or more circuits cause a neural network (i.e., Paragraph [0038]) to select the two or more reconstruction algorithms based, at least in part, on a determination that respective figures of merit for the two or more reconstruction algorithms exceed a threshold (i.e., “the at least one electronic processor 20 is programmed to select values for the imaging parameters based on the estimated one or more figures of merit. To do so, the at least one electronic processor 20 is programmed to compare the estimated one or more figures of merit with target values for the one or more figures of merit (i.e., target values that are stored in the one or more non-transitory storage media 26)”, Paragraph [0033]; and Paragraph [0034]).
Wang et al. and Zhang et al. are combinable because they are from the field of digital image processing for medical image reconstruction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating the one or more circuits cause a neural network to select the two or more reconstruction algorithms based, at least in part, on a determination that respective figures of merit for the two or more reconstruction algorithms exceed a threshold.
The suggestion/motivation for doing so would have been to asses different reconstruction methods and parameters without the need to perform complex image reconstruction of the data set.
Therefore, it would have been obvious to combine Zhang et al. with Wang et al. to obtain the invention as specified in claims 5 and 19.

As to claim 12, Wang et al. does not explicitly disclose causing the processor to select the two or more reconstruction algorithms based, at least in part, on a determination that respective figures of merit for the two or more reconstruction algorithms exceed a threshold.
Zhang et al. teaches causing the processor to select the two or more reconstruction algorithms based, at least in part, on a determination that respective figures of merit for the two or more reconstruction algorithms exceed a threshold (i.e., “the at least one electronic processor 20 is programmed to select values for the imaging parameters based on the estimated one or more figures of merit. To do so, the at least one electronic processor 20 is programmed to compare the estimated one or more figures of merit with target values for the one or more figures of merit (i.e., target values that are stored in the one or more non-transitory storage media 26)”, Paragraph [0033]; and Paragraph [0034]).
Therefore, in view of Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. by incorporating the processor to select the two or more reconstruction algorithms based, at least in part, on a determination that respective figures of merit for the two or more reconstruction algorithms exceed a threshold, in order to asses different reconstruction methods and parameters without the need to perform complex image reconstruction of the data set.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Chen et al. (U.S. Pub. No. 2019/0251713).  The teachings of Wang et al. have been discussed above.
As to claims 6, 13 and 20, Wang et al. does not explicitly disclose wherein the two or more reconstruction algorithms are selected based, at least in part, on a comparison between a plurality of execution sequences executed against a representative slice of an image.
Chen et al. teaches the two or more reconstruction algorithms are selected based, at least in part, on a comparison between a plurality of execution sequences executed against a representative slice of an image (i.e., “reference images were generated using the standard FBP reconstruction with a Ram-Lak filter at dense view sampling condition”, Paragraph [0096]; and Paragraph [0097]).
Wang et al. and Chen et al. are combinable because they are from the field of digital image processing for medical image reconstruction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating the two or more reconstruction algorithms are selected based, at least in part, on a comparison between a plurality of execution sequences executed against a representative slice of an image.
The suggestion/motivation for doing so would have been to judge whether an appropriate radiation dose level can be prescribed for a specific imaging task without loss of diagnostic image quality.
Therefore, it would have been obvious to combine Chen et al. with Wang et al. to obtain the invention as specified in claims 6, 13 and 20.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Chen et al. as applied to claims 6 and 13 above, and further in view of Shi et al. (U.S. Pub. No. 2013/0101190).  The teachings of Wang et al. and Chen et al. have been discussed above.
As to claims 7 and 14, Wang et al. and Chen et al. do not explicitly disclose wherein at least a portion of the plurality of execution sequences are executed in parallel.
Shi et al. teaches at least a portion of the plurality of execution sequences are executed in parallel (See for example, Paragraph [0021]).
Wang et al., Chen et al. and Shi et al. are combinable because they are from the field of digital image processing for medical image reconstruction.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Wang et al. and Chen et al. by incorporating the at least a portion of the plurality of execution sequences are executed in parallel.
The suggestion/motivation for doing so would have been to take advantage of certain processing units’ architecture.
Therefore, it would have been obvious to combine Shi et al. with Wang et al. and Chen et al. to obtain the invention as specified in claims 7 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664